Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Jan 10, 2020, and Drawings filed on Jan 10, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 10, 19 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 3, 5, 7, 10, 11, 12, 14, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadsall, Patent No. : 10043014B1. 
With regard to claim 1:
Hadsall discloses an apparatus comprising: a processor configured to detect a web session (paragraph 41 column 7 line 28 to line 52: “There are numerous examples of how the sensitive data flag may be triggered. In some aspects, the sensitive data flag may be triggered when the processor determines that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device. In some aspects, the sensitive data flag may be triggered when the processor determines that a user has accessed a sensitive data portion of an application, such as a transaction history tab or policy details portion. A portion of an application (or functionality) may be defined as sensitive by someone creating the application (or functionality), may be specified by the user, etc. In still further aspects, the processor of the computing device may receive an indication that the sensitive data flag has been triggered. The indication may originate from a second computing device, such as a third party server, company server, etc. For example, a user using a web application may enter a user input selecting an account information tab and the request may be sent from the computing device to a remotely located company server, such as the server 114 described in reference to FIG. 1. The company server may determine that the user has requested sensitive information, and/or transmit an indication to the computing device that sensitive data has been accessed and/or requested, and will be displayed within a viewport of the display of the computing device..”) within an open window of a web browser (paragraph 88 column 16 line 27 to line 42: “The method 700 may include determining that sensitive or confidential information is being displayed, or about to be displayed, on the display (such as a display screen or other type of display) 708, as discussed elsewhere herein. For instance, one or more local or remote processors (and/or the eavesdropping detection functionality or application) may look for certain fields to be filled in by the user on the display screen, such as fields associated with the words or terms "account number" or "home address." Such information being displayed, or about to be displayed (such as on a webpage associated with an insurance customer or insurance provider, insurance application, and/or request for an insurance quote), may be flagged as sensitive or confidential information and/or information that should be prevented from being displayed and/or be masked if it is to be displayed.”), monitor for user activity of the apparatus with respect to the web browser (paragraph 152 column 28 line 4 to line 14: “”The computing device may direct one or more cameras or other sensors (such as thermal imaging sensors) to gather and collect image data, such as a digital image containing information of persons looking at, or potentially viewing, a display screen or other display associated with the computing device. At block 1108, the computing device may analyze the digital image to detect whether zero or two or more people are viewing or facing the display screen. For instance, the image data may be analyzed by the computing device using facial recognition, eye recognition, or facial feature recognition techniques.), determine there has been a lack of user activity with respect to the web browser for a predetermined amount of time based on the monitored user activity (paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”), and temporarily conceal content within the open window of the web browser in response to the lack of user activity (paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”). 

With regard to claims 2 and 11 and 20:
Hadsall discloses The apparatus of claim 1, wherein the processor is further configured to detect user activity with respect to the concealed web browser, and undo the concealed content within the web browser to reveal the active web session (paragraph 157 column 29 line 6 to line 20: “The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.” See also paragraph 115). 

With regard to claims 3 and 12:
Hadsall discloses The apparatus of claim 1, wherein the processor is configured to detect the web session based on login and logout keywords included in one or more user interface (UI) elements displayed within the web browser (paragraph 147 column 27 line 8 to line 17: “  The method 1100 may include receiving login credentials for a user account 1102; turning on eavesdropping detection functionality and/or a user facing camera 1104; receiving a request to display sensitive information 1106; determining that zero or two or more people are looking at the display 1108; and/or blurring or masking the sensitive or confidential information that is being displayed 1110. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”). 


With regard to claims 5 and 14:
Hadsall discloses The apparatus of claim 1, wherein the processor is configured to start a timer that is set to expire after the predetermined amount of time, and monitor for the user activity within the web browser while the timer counts down (paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”). 


With regard to claims 7 and 16:
Hadsall discloses The apparatus of claim 5, wherein the processor determines that the timer has expired and there has been a lack of user activity between the start and the expiration of the timer, and obscures a page area of the open window of the web browser in response (paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”). 
 
With regard to claim 10:
Hadsall discloses a method comprising: detecting a web session (paragraph 41 column 7 line 28 to line 52: “There are numerous examples of how the sensitive data flag may be triggered. In some aspects, the sensitive data flag may be triggered when the processor determines that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device. In some aspects, the sensitive data flag may be triggered when the processor determines that a user has accessed a sensitive data portion of an application, such as a transaction history tab or policy details portion. A portion of an application (or functionality) may be defined as sensitive by someone creating the application (or functionality), may be specified by the user, etc. In still further aspects, the processor of the computing device may receive an indication that the sensitive data flag has been triggered. The indication may originate from a second computing device, such as a third party server, company server, etc. For example, a user using a web application may enter a user input selecting an account information tab and the request may be sent from the computing device to a remotely located company server, such as the server 114 described in reference to FIG. 1. The company server may determine that the user has requested sensitive information, and/or transmit an indication to the computing device that sensitive data has been accessed and/or requested, and will be displayed within a viewport of the display of the computing device..”)within an open window of a web browser on a user device (paragraph 88 column 16 line 27 to line 42: “The method 700 may include determining that sensitive or confidential information is being displayed, or about to be displayed, on the display (such as a display screen or other type of display) 708, as discussed elsewhere herein. For instance, one or more local or remote processors (and/or the eavesdropping detection functionality or application) may look for certain fields to be filled in by the user on the display screen, such as fields associated with the words or terms "account number" or "home address." Such information being displayed, or about to be displayed (such as on a webpage associated with an insurance customer or insurance provider, insurance application, and/or request for an insurance quote), may be flagged as sensitive or confidential information and/or information that should be prevented from being displayed and/or be masked if it is to be displayed..”); monitoring for user activity on the user device with respect to the web browser(paragraph 152 column 28 line 4 to line 14: “”The computing device may direct one or more cameras or other sensors (such as thermal imaging sensors) to gather and collect image data, such as a digital image containing information of persons looking at, or potentially viewing, a display screen or other display associated with the computing device. At block 1108, the computing device may analyze the digital image to detect whether zero or two or more people are viewing or facing the display screen. For instance, the image data may be analyzed by the computing device using facial recognition, eye recognition, or facial feature recognition techniques.); determining there has been a lack of user activity with respect to the web browser for a predetermined amount of time based on the monitoring of the user activity(paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”); and temporarily concealing content within the open window of the web browser in response to the lack of user activity (paragraph 155 to 157 column 28 line 42 to column 29 line 20: “If zero people are viewing or facing the display screen for more than a predetermined amount of time (e.g., ten minutes), the computing device may automatically log the user out of the application from which she is viewing sensitive data or confidential information. For example, the computing device may remove the login credentials which were entered by the user to log in to the application. Additionally, the computing device may continuously collect/analyze image data to determine the amount of users viewing or facing the display screen when sensitive data is being displayed within the viewport of the display. In other embodiments, the computing device may collect/analyze image data at predetermined time intervals (e.g., every minute, every two minutes, etc.). When zero people are viewing or facing the display screen at a first time and the computing device determines at a second time (e.g., two minutes later) that one person is viewing or facing the display screen (as detected by the eavesdropping detection functionality using facial recognition, eye recognition, or facial feature recognition techniques), the computing device may verify that the person viewing or facing the display screen at the second time is the user. For example, the computing device may verify that the person viewing or facing the display screen at the second time is the user by detecting a biometric identifier for the person. The biometric identifier may include facial recognition, eye recognition, facial structure recognition, eye or nose recognition, hair or teeth recognition, etc. Numerous biometric identification techniques are known in the art, and those of ordinary skill in the art will recognize that any combination of these techniques may be used to identify the person. The biometric identifier for the person viewing or facing the display screen at the second time may be compared to a biometric fingerprint for the user. For example, the biometric fingerprint may define a user's face, eye or eyes, hair color, hair style, facial features, teeth or jaw structure, nose, ears, etc. If the biometric identifier of the person viewing or facing the display screen at the second time matches a biometric fingerprint belonging to the user, the sensitive data may be revealed on the display screen. On the other hand, if the biometric identifier does not match the biometric fingerprint, the computing device may continue to blur or mask the sensitive data or confidential information within the viewport of the display. The method may include additional, fewer, or alternate actions, including those discussed elsewhere herein.”).  

Claim 19 is rejected for the same reason as claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall, and in view of Vines et al., Patent No.: 10326789B1. 
With regard to claims 4 and 13:
Hadsall does not disclose the apparatus of claim 1, wherein the processor is configured to detect the web session based on session identifiers included in one or more of cookies stored within the web browser and a hypertext transfer protocol (HTTP) header of a webpage.
However Vines discloses the aspect wherein the processor is configured to detect the web session based on session identifiers included in one or more of cookies stored within the web browser and a hypertext transfer protocol (HTTP) header of a webpage. (column 7 line 3 to line 26: “The human confidence module 130 performs an analysis of the HTTP request that is designed to analyze traffic traits strongly associated with (or highly indicative of) human behavior (also referred to as human-based session behavior). The human-based session behavior is defined by session traits indicative of human-based requests. For example, the human confidence module 130 may analyze a session history for all or a subset of requests and responses, associated with a current network session, between the network service 110 and the client/Bot computing device 115, 116. As explained herein, the proxy service 112 assigns a session ID to each network session and the Bot detection service 118 tracks various activity of interest from requests/responses within the network session. The analysis involves, among other things, reviewing the type of activity data that has been conducted during the network session. Examples of activity data may include the number of webpages visited, the time spent at each webpage, overall session duration and the like. As more requests/responses occur in connection with an individual network session, the human confidence module 130 builds a more detailed and longer term session history. The session activity may be determined in part from cookies and/or other information within the header or another portion of the HTTP request.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Vines to Hadsall so the user session can be accurately and safely identified using cookies and hypertext transfer protocol to help the system better identify sensitive information and mask that sensitive information to prevent data leak. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall, and in view of Chaudhri et al., Pub No.: 2016/0070466A1. 
With regard to claims 6 and 15:
Hadsall does not disclose the apparatus of claim 5, wherein the processor is configured to detect new user activity with respect to the web browser prior to the expiration of the timer, and reset the timer in response.
However Chaudhri discloses the aspect wherein the processor is configured to detect new user activity with respect to the web browser prior to the expiration of the timer, and reset the timer in response. (paragraph 215: “In some embodiments, the device 100 automatically switches from displaying an application in the ergonomic mode back to the full screen mode based on time. The device 100 determines an amount of time since a user input to the application was last received while the application is displayed in the ergonomic mode. To determine the amount of time, the device 100 optionally executes a timer that counts the amount of time since an input to the application was last received during the ergonomic mode. If the device 100 determines that the amount of time exceeds a threshold, the device 100 automatically switches from displaying the application in the ergonomic mode to the full screen mode. However, if a user input is received prior to the amount of time exceeding the threshold, the device 100 resets the timer.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chaudhri to Hadsall so the system would only conceal content if there is no user activity and if the user act within the threshold time, the content would still be displayed and reset timer, avoiding user annoyance caused by requiring additional input to display hidden content. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall, and in view of Petri, Pub No.: 2008/0228910A1. With regard to claims 8 and 17:
Hadsall does not disclose the apparatus of claim 1, wherein the processor monitors for user activity with respect to the web browser through one or more of keystrokes, mouse movements, cursor movements, and page scrolls, within the web browser.
However Petri discloses the aspect wherein the processor monitors for user activity with respect to the web browser through one or more of keystrokes, mouse movements, cursor movements, and page scrolls, within the web browser. (paragraph 24: “FIG. 2 is a flow diagram illustrating a method of monitoring Web page usage based on user actions on a Web page and the updating of a policy database according to an embodiment of the invention. The method starts 200 with the user interacting with the Web page (202). The plug-in monitors user activity based on mouse movement/hover time, and/or screen time (204) and determines which components on the page the user is least interested in (208), where screen time for a particular area of the Web page is determined by how long that area is within the visible pane of the browser, or by activity based on user selection clicks (206) to determine which components on the page are clicked on least often (210). The combination of hover time and screen time is determined by the policy (e.g., one or the other, or both may be used). Hover time and screen time is useful for areas of a Web page, which may not contain clickable/linkable elements, but take up space and are rarely used. The monitoring of mouse movement/hover time/screen time within these areas can give an indication of how much the user is interested in a particular area. The plug-in updates the policy database table (212) with the following information: domain+page identifier+HTML component (including XPath information if applicable (i.e. if the page is XHTML) or relative location in the page), policy data for each component, including: activity level, inactivity monitoring policy and inactivity threshold policy (e.g. if explicitly changed by the user through the plug-in). It should be noted that this information may be updated in real time or when the user exits the Web page. User interaction ends (214) whether or not activity is monitored.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Petri to Hadsall so the user activity can monitored without camera saving system resources and lower system requirements, and the user can be monitored remotely through webpage interaction data. 


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall, and in view of Ikeda, Patent No.: 10528213. 
With regard to claims 9 and 18:
Hadsall does not disclose the apparatus of claim 1, wherein the processor conceals content within the open window of the web browser without concealing content of any other applications running on the screen.
However Ikeda discloses the aspect wherein the processor conceals content within the open window of the web browser without concealing content of any other applications running on the screen. (column 34 line 25 to line 55: “For example, a parent is assumed to browse information or execute a task using the display screen 310f shown in FIG. 15A. In the modification example, when another person (for example, a child) approaches in this state, for example, display of the display screen 310f transitions as shown in FIG. 15B. FIG. 15B shows an example of the display screen 310f when the person approaches. As shown in FIG. 15B, display details of the window 320f are hidden due to the approach of the person. In the example shown in FIG. 15B, the display region of the information in the window is painted out to hide the display details of the window 320f. In the window 320f in which the display details are hidden, for example, buttons indicating display of "Open" and "Close" may be displayed. When the user selects the buttons, display or non-display of the window 320f can be instructed. In this way, by hiding the display details of the window 320f due to the approach of the person, it is possible to maintain confidentiality of the information. Here, in the modification example, for example, it is possible to set whether to hide display details due to approach of a person for each window user set in the window. In the example shown in FIG. 15B, the display details of the window of which the window user is "Father" are hidden due to the approach of the person, but the display of the window of which the window user is "Family" is set to be unchanged irrespective of the approach of the person. This is because the information to be browsed by only an adult is assumed to be displayed in the window 320f of which the window user is "Father." Whether display details are hidden in regard to which window user of a window due to approach of a person may be arbitrarily settable. 
”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ikeda to Hadsall so only application window with sensitive content is masked while the window without sensitive information are still displayed to the user to save system resources and allow content to be continuous display where user does not have to make an input to continue viewing the content, avoid user annoyance. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guzman, Patent No.; 10852905B1, the present disclosure generally relates managing display usage. In some embodiments, a device modifies various aspects of a displayed user interface as the device transitions from operating in a first device mode to operating in a second device mode. In some embodiments, the modifications involve altering the content included in a user interface and varying how the content is displayed..

Lu, Pub. No.: US 8117560B1, selectively sharing desktop content with an attendee device wherein the desktop content includes a shared window and a sliding type of window; displaying the desktop content including the sliding type of window on the presenter device; detecting a modification to the desktop content that is beneath the sliding type of window wherein the modification is performed by the attendee device; and excluding the sliding type of window from the desktop content for display on the attendee device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179